PER CURIAM.
REVERSED. This misdemeanor guilty plea, entered on October 7, 1981, is controlled by State v. Jones, 404 So.2d 1192 (La.1981), which was rendered on September 10, 1981. See State v. Moore, 416 So.2d 1298 (La.1982). Because the trial judge did not advise defendant of his right to trial by jury, to which defendant was entitled under the decision in State v. McCarroll, 337 So.2d 475 (La.1976), the plea must be set aside as not knowingly entered. The case is remanded for further proceedings.